                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


WENDI J. HINTZ,

                      Plaintiff,

               v.                                            Case No. 17-C-1220

ANDREW M. SAUL,
Commissioner of Social Security,

                      Defendant.


                                            ORDER


       This matter comes before the Court on Plaintiff’s motion for attorneys’ fees in the amount

of $21,550.00 to be paid to Attorney David F. Traver from her past due benefits under 42 U.S.C.

§ 406(b). The Commissioner does not object to the amount of the fee requested. For the following

reasons, the motion will be granted.

       A court may allow as part of its judgment “a reasonable fee . . . not in excess of 25 percent

of the total of past-due benefits to which the claimant is entitled by reason of such judgment.” 42

U.S.C. § 406(b)(1). The “25% cap applies only to fees for representation before the court, not the

agency.” Culbertson v. Berryhill, 139 S. Ct. 517, 522 (2019). Section 406(b)(2) “makes it a

misdemeanor for any attorney to charge, demand, receive, or collect a fee for court representation

in excess of that permitted under § 406(b)(1).” O’Donnell v. Saul, 983 F.3d 950, 952–53 (7th Cir.

2020) (internal quotation marks, citations, and alterations omitted). Under the Savings Provision,

“an attorney does not commit a misdemeanor by accepting fees under both the EAJA and § 406(b)

for the same work” when the “‘claimant’s attorney refunds to the claimant the amount of the

smaller fee.’” Id. at 956 (quoting Pub. L. No. 99-80, § 3, 99 Stat. 183 (Aug. 5, 1985)).




         Case 1:17-cv-01220-WCG Filed 02/11/21 Page 1 of 2 Document 31
       In this case, the Court reversed the Commissioner’s denial of disability benefits, remanded

the matter for further administrative proceedings, and awarded Plaintiff attorney’s fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $7,988.40. On remand,

the Administrative Law Judge issued a favorable decision, and Plaintiff was awarded $126,200.00

in past due benefits. Because Plaintiff agreed to pay counsel 25% of all past due benefits, the

Social Security Administration (SSA) withheld 25 percent of Plaintiff’s past due benefits, or

$31,550.00. From that, $10,000 was paid by the SSA to Attorney Hudec for work performed at

the SSA under 42 U.S.C. § 406(a).

       Although Attorney Traver is entitled to the full 25% of past due benefits ($31,550.00),

Plaintiff seeks an award of fees in the amount of $21,550.00 to be paid to Attorney Traver.

Attorney Traver explains that, to comply with the Savings Provision, rather than issue a refund

check to Plaintiff for the amount of the EAJA fees awarded, he has reduced the amount of payment

he seeks from Plaintiff’s past-due benefits by the amount of EAJA fees ($7,988.40). In addition,

because a portion of the pool of funds withheld were used to pay Attorney Hudec for work

performed at the SSA, Attorney Traver voluntarily seeks to receive $2,011.60 less than 25% of the

past due benefits, so that he does not exceed the pool of funds withheld from past due benefits for

attorney’s fees. Plaintiff’s request for attorneys’ fees in the amount of $21,550.00 is reasonable.

       For these reasons, the motion for attorney’s fees is GRANTED. Attorney Traver is entitled

to attorney’s fees in the amount of $21,550.00. No refund to Plaintiff from Attorney Traver is

required.

       SO ORDERED at Green Bay, Wisconsin this 10th day of February, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge



                                                 2

            Case 1:17-cv-01220-WCG Filed 02/11/21 Page 2 of 2 Document 31
